Appeal from a judgment of the Supreme Court, Kings County, which granted petitioner’s application in a proceeding pursuant to CPLR article 78, to annul the determination of the Administrative Board of the State Judicial Conference classifying respondent as Court Clerk II and directed that he be reclassified as Court Clerk III as of July 1, 1966. This proceeding has been transferred to this court pursuant to CPLR 5711 for disposition. On a previous appeal (37 A D 2d 1012) a majority of this court ordered further proceedings to develop the record noting that there were no real findings concerning petitioner’s duties. Following an evidentiary hearing, Special Term, again finding for the petitioner, ordered that he be reclassified a Court Clerk III as of July 1, 1966 and this time made specific findings as to petitioner’s duties as Assistant Clerk in Charge. The appellant urges that there is a rational basis for the Administrative Board’s classification and thus there is no arbitrary action and its classification should stand (Matter of Byrne v. McCoy, 29 N Y 2d 440; Matter of Grilihas v. McCoy, 35 A D 2d 1060). However, in our opinion, Special Term correctly held that a comparison of the in-title duties of the petitioner’s prior classification with the title specifications of Court Clerk III demonstrated their identity and that since there was no rational basis for any other classification, petitioner must be granted Court Clerk III classification (Matter of Grilihas v. McCoy, supra). Appellant has not demonstrated any rational basis for classifying petitioner as Court Clerk II and none can be found in the record. Accordingly, the judgment appealed from should be affirmed. Judgment affirmed, with costs. Staley, Jr., J. P., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.